Citation Nr: 0839204	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-24 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In October 2008, the veteran cancelled his previously-
requested Board hearing.


FINDINGS OF FACT

1.  A psychiatric disorder was not manifest in service and is 
not related to the veteran's active service.

2.  Schizophrenia was not manifest within a year after 
discharge.

3.  The veteran does not have PTSD.


CONCLUSION OF LAW

A psychiatric disorder, including PTSD, was not incurred in 
or aggravated by service, and a psychosis may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in December 2004 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was informed of what the evidence needed to show in 
order to substantiate his service-connection claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
While the veteran was not provided with such notice, his 
claim herein is denied.  Therefore, no rating or effective 
date will be assigned, and the absence of this notification 
is found to be harmless error.

VCAA notice was provided in this case in December 2004, prior 
to the March 2005 rating decision.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has not been 
afforded an examination on the issue decided herein.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) the Court held 
that VA must provide a medical examination when there is: (1) 
competent evidence of a current disability or persistent 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  Here, there is certainly evidence of a current 
disability.  However, there is no evidence of a psychiatric 
disorder in service or evidence that a psychiatric disorder 
is related to service.  Therefore, the Board need not remand 
this claim to schedule the veteran for an examination.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and psychoses 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

The veteran's claim was for entitlement to service connection 
for PTSD.  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304 (f).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Initially, the Board notes that the evidence reflects that 
the veteran did not serve in combat.  Thus, he is not 
entitled to application of the provisions of 38 U.S.C.A. § 
1154(b) (West 2002).

The veteran served on active duty from January 1975 to 
December 1976.  His DD Form 214 indicates he received no 
decorations or medals.  His service personnel records 
indicate he enlisted in California and had service in Germany 
from May 1975 to December 1976.

The veteran's service medical records contain no evidence of 
treatment for or symptoms of a psychiatric disorder.

A November 1996 VA outpatient record shows the veteran 
presented with reports of hearing voices if he did not take 
his medication.  He first reported hallucinations 
approximately five years ago.  He felt that this was related 
to his divorce and subsequent depression.  Following 
examination, the diagnoses were schizoaffective disorder, 
polysubstance dependence, and rule out major depression with 
psychotic features.

An April 1998 VA treatment record shows the veteran gave a 
history of longstanding history of alcohol and substance 
abuse for twenty years.  He complained of auditory and visual 
hallucinations.  He stated that he was first diagnosed with 
schizophrenia in 1994.  Following examination, the diagnoses 
were schizophrenia and a history of alcohol and substance 
abuse.

In May 1998, the veteran underwent VA examination.  He 
indicated that during service, he was in Germany and had an 
uneventful military experience, with the exception of the 
onset of symptoms.  He stated that he experienced the onset 
of auditory hallucinations in service.  He admitted that this 
coincided with alcohol use.  Following examination, the 
diagnoses were chronic paranoid schizophrenia, developmental 
disorder not otherwise specified, and polysubstance 
dependence in remission.

A November 2004 VA outpatient record shows a diagnosis of 
schizophrenia paranoid type and rule out schizoaffective 
disorder depressed type.

A subsequent November 2004 VA record shows a diagnosis of 
schizoaffective disorder versus chronic paranoid 
schizophrenia.  He was also found to have polysubstance 
dependence.

A January 2005 VA outpatient record shows the veteran 
reported flashbacks dealing with his in-service training.  
Following examination, the veteran was assessed with rule out 
PTSD as a trigger for recent relapse into alcohol use.

A March 2005 VA record shows a diagnosis of a history of 
schizophrenia.

January and March 2006 VA outpatient records show a diagnosis 
of schizoaffective disorder by history versus chronic 
paranoid schizophrenia.

With regard to the veteran's claim of entitlement to service 
connection for PTSD, the evidence shows he does not have this 
disorder.  The evidence of record shows he has been 
psychiatrically examined many times.  He has never been 
diagnosed with PTSD.  One record showed a diagnosis of "rule 
out PTSD."  While this shows the diagnosis was considered 
and needed more evaluation, this is not a diagnosis of this 
disorder.  As indicated above, in order for the veteran to be 
awarded service connection for PTSD, there must be evidence 
diagnosing the condition.  There is no such evidence of 
record.  Therefore, service connection for PTSD is denied.  
38 C.F.R. § 3.304(f).

However, the veteran has been shown to have other psychiatric 
disorders, including schizophrenia.  As noted above, his 
service medical records are entirely negative for any 
psychiatric complaints.  Upon discharge, his psychiatric 
examination was normal.  While the veteran indicated during 
his May 1998 VA examination that he began having 
hallucinations during service, in an earlier record, dated in 
1996, he indicated that they began five years ago.  The Board 
places significant weight on a veteran's account of medical 
history when treatment is initially sought. The veteran only 
reported experiencing hallucinations in service when he was 
examined in connection with a claim for VA benefits.

We also note that the veteran's assertion of a psychiatric 
disorder in service is inconsistent with his original claim 
for compensation.  At that time, he claimed ankle and hearing 
loss disabilities.  His silence as to a psychiatric disorder, 
when otherwise affirmatively speaking, constitutes negative 
evidence.  Furthermore, when he filed a 1998 claim, he 
reported the onset of schizophrenia in 1996.  As noted by the 
Federal Circuit, the absence of contemporaneous evidence may 
be weighed.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006).  Similarly, the existence of conflicting 
statements may be considered.  Here, we conclude that there 
are normal findings at separation, an absence of 
contemporaneous medical records, and conflicting statements 
by the veteran as to the timing of the onset of symptoms.

In light of the earlier treatment records showing that 
hallucinations dated only to 1991, statements by the veteran 
dating onset of symptoms to 1996, and a normal psychiatric 
separation examination, the Board finds that the veteran's 
later account of hallucinations beginning in service are not 
credible.  Therefore, the veteran's statements as to this 
matter cannot establish that there is chronicity or 
continuity of symptomatology since service.

Furthermore there is no competent opinion of record showing 
that the veteran's currently diagnosed schizophrenia is 
related to his active duty.  The veteran has possibly 
suggested that his military experiences brought on his 
disorder, but he does not have the requisite medical training 
or knowledge to provide a competent opinion as to the cause 
or etiology of his disorder.  Jandreau v. Nicholson, 492 F.3d 
1372 (2007).  As mentioned above, the Board has found that 
his statements regarding hallucinations since service are not 
credible.

In the absence of a competent opinion showing that the 
veteran's currently diagnosed psychiatric disorder is related 
to service, the Board will not award service connection.  The 
Board also notes that schizophrenia was not shown by the 
evidence to be diagnosed until 1994, more than fifteen years 
after separation.  As such, the evidence preponderates 
against the veteran's claim, service connection is not 
warranted, and the claim must be denied.


ORDER

Service connection for a psychiatric disorder, claimed as 
PTSD, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


